DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on May 26, 2021 has been entered. Applicant's amendments/remarks have been fully considered and entered. Claims 39 and 85 had been canceled.

Allowable Subject Matter
2.	Claims 1-28, 30-84 and 86-92 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-38 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a voltage source for applying a first component of a voltage signal to an output power electrode of a photovoltaic device, the first component including one or more voltage pulses with a positive magnitude for generating an external electric field to increase an output power or an output current supplied by the photovoltaic device via the output power electrode; and said voltage source for applying a second component of the voltage signal to the output power electrode of the photovoltaic device, the second component terminating application of the one or more voltage pulses for a predetermined time interval between adjacent first components. ” as set forth in the claims.

Claims 40-46 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…instruction for applying a first 

Claims 47-84 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a voltage source being coupled to a photovoltaic device; and a signal controller for applying a voltage signal generated by said voltage source to an output power electrode of the photovoltaic device, the voltage signal having a first state including one or more voltage pulses with a positive magnitude for generating an external electric field to increase an output power or an output current supplied by the photovoltaic device via the output power electrode and a second state without the one or more voltage pulses for a predetermined time interval between adjacent first states.” as set forth in the claims.

Claims 86-92 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…instruction for enabling a voltage source; and instruction for applying a voltage signal generated by the voltage source to an output power electrode of a photovoltaic device, the voltage signal having a first 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Richard Tan/
Primary Examiner, Art Unit 2849